Citation Nr: 1102642	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-10 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Matthew T. McLaughlin, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 
7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from September 1944 to February 
1946.  He died on October [redacted], 2004.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.  

In October 2008, the Claim was remanded for additional 
evidentiary development.  It has now been returned for further 
appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause of 
death on October [redacted], 2004, as renal failure.  

2.  At the time of his death, the Veteran was in receipt of a 
total rating based on individual unemployability due to service-
connected disabilities (TDIU).  He was service-connected for 
status post gunshot wound, left thigh, with loss of sensation 
from the lower thigh to the foot due to sciatic nerve paralysis, 
peripheral vascular disease, and amputation of the great toe, 
rated as 40 percent disabling; residuals of gunshot wound, left 
thigh, rated as 40 percent disabling; and donor site scar, right 
leg, status post popliteal artery to dorsalis pedis bypass 
surgery, associated with status post gunshot wound, left thigh; 
rated as noncompensable.

3.  Competent, probative evidence pertinent to the question of 
whether the Veteran's service-connected residuals of his gunshot 
wound of the left thigh contributed substantially or material to 
cause, or lent aid or assistance to, his death is, at least, in 
relative equipoise.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
criteria for service connection for the cause of the Veteran's 
death are met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Given the favorable disposition of the claim on appeal, the Board 
finds that all notification and development actions needed to 
fairly adjudicate this claim have been accomplished.



Cause of Death

Medical records reflect that in the years after service, the 
Veteran was treated for manifestations of his service-connected 
disorders.  In more recent years, he was diagnosed as having 
various conditions, to include congestive heart failure, diabetes 
mellitus, peripheral vascular disease, and chronic renal 
insufficiency.

The October 2004 certificate of death reveals that the cause of 
the Veteran's death was renal failure.  Approximate interval 
between onset and death was listed as one week.  Records do 
otherwise indicate treatment for renal impairment from earlier 
than that, suggesting that this was a flare-up that resulted in 
death.

The appellant's main contention is that the Veteran's service-
connected disabilities contributed to his death.  Specifically, 
she argues that the Veteran's severe leg wound clearly led to 
additional conditions such as diabetes mellitus and vascular 
disease which contributed to his death.

The Board notes that the record contains evidence that when the 
Veteran was admitted to the hospital just prior to death, the 
main complaint was of increased edema in the lower extremities.  
This condition had been controlled up until the final months of 
the veteran's life with a combination of a loop diuretic, low 
salt diet, and lymphatic dumping.  Following treatment, his BUN 
and creatinine climbed, and he was sent to a local hospital for a 
nephrology evaluation.  However, the patient decided against 
dialysis, and he was returned to the VA facility where he died of 
renal failure.

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, particularly, 
autopsy reports.  See 38 U.S.C.A. § 1310 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.312(a) (2010).  A contributory cause of 
death is inherently one not related to the principal cause.  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2010); see also Gabrielson v. Brown, 7 Vet. App. 36, 
39 (1994).

As indicated above, the Veteran died in October 2004.  His death 
certificate reflects that the immediate cause of death was renal 
failure.  

At the time of the Veteran's death, the Veteran was in receipt of 
a TDIU.  He was service-connected for status post gunshot wound, 
left thigh, with loss of sensation from the lower thigh to the 
foot due to sciatic nerve paralysis, peripheral vascular disease, 
and amputation of the great toe, rated as 40 percent disabling; 
residuals of gunshot wound, left thigh, rated as 40 percent 
disabling; and donor site scar, right leg, status post popliteal 
artery to dorsalis pedis bypass surgery, associated with status 
post gunshot wound, left thigh; rated as noncompensable.

In a November 2008 statement, E.G.G., M.D., put forth an opinion 
which established that there was a direct connection between the 
Veteran's service-connected grenade wound and his death due to 
renal failure.  For rationale, she stated that the stress that 
the Veteran suffered as a direct consequence of his wound and the 
residuals that he incurred in his lifetime, more likely than not 
caused systemic arterial hypertension and its residuals - 
myocardial infarction, congestive heart failure, and depression, 
all of which contributed to the destruction of non-regenerative 
kidney nephrons.  

It was noted in the private physician's report that her husband, 
also a physician and a professor of pathology, had reviewed the 
Veteran's medical records and concurred with her analysis and 
report.  He has supplied a second supportive opinion, after his 
review of the record.

As per the Board's October 2008 remand, a VA medical opinion was 
obtained.  The resulting report dated in April 2010 is of record.  
The examiner noted that the Veteran's medical history included 
the development of systemic hypertension in approximately 1974 at 
age 49.  He suffered a myocardial infarction at age 60.  In 1989, 
he developed diabetes mellitus and was diagnosed with peripheral 
vascular disease (PVD), hypercholesterolemia, congestive heart 
failure, and depression.  In 1999, at age 83, he developed renal 
failure.  

The VA physician noted that the Veteran had had PVD since his war 
injury in 1945, when he received a gunshot wound to the left 
thigh.  He ultimately had a transmetatarsal amputation due to 
vascular insufficiency in the right lower extremity.  The 
examiner noted that at about the same time, renal insufficiency 
had begun to manifest.  With regard to the Veteran's 
hypertension, he was treated with numerous medications, and the 
condition was under good control.  This was not a service-
connected condition.  

The VA examiner stated the opinion that the Veteran's PVD 
involving the heart, kidney, and right lower extremity was less 
likely than not related to his war injury involving the left 
lower extremity.  The rationale given was that the onset was 40 
years after leaving active service, and because there was a lack 
of medical evidence or plausible mechanism tying the physical 
trauma to the left lower extremity to systemic vascular disease 
and it sequelae of heart failure, vascular, insufficiency or 
right leg, or kidney failure.  

In statements of record, the appellant's attorney representatives 
have asserted that the VA physician's opinions are conclusionary 
statements which ignore the private physician's opinions of 
record.  Namely, that PVD is not of service origin when it has 
been determined in previous rating decisions that this condition 
is directly related to the service-connected grenade wound to the 
left thigh.  

Accordingly, after review of all opinions of record, the Board 
finds that competent, probative evidence is, at least, in 
relative equipoise as whether the Veteran's left thigh gunshot 
wound contributed to his death within the meaning of 38 C.F.R. 
§ 3.312.  When, after careful consideration of all procurable and 
assembled date, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. § 3.102 
(2010).  See also 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 
Gilbert, supra.   

Under the circumstances of this case, as outlined above, and with 
resolution of all reasonable doubt on the question of whether the 
Veteran's residuals of a gunshot wound to the left thigh 
contributed to his death in the appellant's favor, the Board 
finds that the criteria for service connection for the cause of 
the Veteran's death are met.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


